DETAILED ACTION

Claims status
In response to the application/amendment filed on 05/17/2022, claims 1-11, 15-17, 20-22, 51-52, and 54-57 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-11, 15-17, 20-22, 51-52, and 54-57 are found to be allowable. Claims 1-11, 15-17, 20-22, 51-52, and 54-57 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A data transmission method applied to a user equipment (UE), comprising: receiving first indication information sent by a network side device, wherein the first indication information is used to instruct the UE to send a first signal; and determining actual first uplink transmission characteristic of the first signal when valid first uplink transmission characteristic of the first signal is not obtained, and sending the first signal to the network side device through the actual first uplink transmission characteristic, or not sending the first signal to the network side device when valid first uplink transmission characteristic of the first signal is not obtained, 
wherein the valid first uplink transmission characteristic of the first signal is not obtained includes at least one of ordinary skilled in the art would have analyzed that:
the UE has not received the configuration information of the first uplink transmission characteristic of the first signal; 
the UE has received the configuration information of the first uplink transmission characteristic of the first signal, but the UE has not received activation information corresponding to the configuration information; 
the UE has received the configuration information of the first uplink transmission characteristic of the first signal and the activation information corresponding to the configuration information, but the first uplink transmission characteristic of the first signal is not valid yet; 
the UE has received reconfiguration information of the first uplink transmission characteristic of the first signal, but the UE has not received the activation information corresponding to the reconfiguration information; 
the UE has received the reconfiguration information of the first uplink transmission characteristic of the first signal and the activation information corresponding to the reconfiguration information, but the first uplink transmission characteristic information of the first signal corresponding to the activation information is not valid yet; or, 
the UE has received reactivation information of the first uplink transmission characteristic, but the first uplink transmission characteristic of the first signal corresponding to the reactivation information is not valid yet.”
 in combination with other claim limitations as specified in claims 1-11, 15-17, 20-22, 51-52, and 54-57.
With respect to claim 1, the closest prior art Park teaches the method of receiving DCI indication information and transmitting UL grant using PUSCH. Prk further teaches the method of beamforming based on the transmission characteristic. 
YU further teaches the method to identify the detected error information and validating the UL TX characteristic to determine whether or not the signal is received.
Neither Park nor Yu teaches “wherein the valid first uplink transmission characteristic of the first signal is not obtained includes at least one of ordinary skilled in the art would have analyzed that: the UE has not received the configuration information of the first uplink transmission characteristic of the first signal; the UE has received the configuration information of the first uplink transmission characteristic of the first signal, but the UE has not received activation information corresponding to the configuration information; the UE has received the configuration information of the first uplink transmission characteristic of the first signal and the activation information corresponding to the configuration information, but the first uplink transmission characteristic of the first signal is not valid yet.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-11, 15-17, 20-22, 51-52, and 54-57 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416